VICKERY, J.
In the Cuyahoga Common Pleas, Lizzie Walters brought an action against George Chapman, administrator of the estate of Sarah Powers, deceased, to recover compensation for services rendered to decedent during her life time. It was conceded that Walters was in no wise a relative of the decedent. Some of Common pleas was that Walters under the the facts brought out by the evidence in the statute, was disqualified as a witness and was unable to prove an express contract, but it seems that the decedent transferred to Walters in 1915 a house and lot, and four or five years later some bonds. It is claimed by Chapman that these fully compensated her and as she was in the relation of a daughter she was not entitled to recover thereafter unless there was an express contract.
Before Walters had closed her case the court on its own motion directed a verdict in favor of Chapman, and for this, error is prosecuted. The Court of Appeals held:
1. The court in directing a verdict committed reversible error, since it was admitted that Walters was not related or adopted.
2. The question as to whether she was entitled to compensation under the circumstances was a question of fact to be determined by the jury.
Judgment reversed and case remanded.